The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Response to Amendment
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 8-9, 11-13 and 18-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. xxx in view of xxxx. 
The limitations of claim 1 of the present invention are taught/suggest by that of claims 1-3 of U.S. Patent No. 8,548,140, U.S. Patent No. 8,861,679 and U.S. Patent No. 9,008,292, respectively, except storing the calling party information and the audio file in the cache of the called party device for a predefined period of time. Goode et al teach a system and method for providing cache storage for mobile device having cache size dedicated for storing cached contents (par. 0039; i.e., audio and other information) and defined expiration date for the specific contents (par. 0003; 0039). Harvey et al teach a method and apparatus for caching caller-specific information to reduce costs and to provide faster access when providing caller-specific information to called parties within the communication network (abstract). Upon detecting the call to the called party, the calling party name cache is query to obtain calling party name to be forward to the called party and assign a limit time period for the cached information (col. 4 lines 16-31; col. 5 lines 14-53). Therefore it would have been obvious to one of the ordinary skill in the art at the time the invention was made to incorporate the teaching of Goode or Harvey et al and the result would have been predictable and resulted caching at least of the audio files of the caller party name and information of and stored in the cache memory of the mobile device (i.e., called party) in order to reduced legacy as well as reduce cost by retrieving information data from local cache memory (par. 0036 of Goode et al; col. 1 lines 5-15 of Harvey et al).
Independent claims 13 and 18 are counterpart of the method claim 1 and therefore rejected for the same reason addressed above. The remaining dependent claims 8-9, 11-12 and 19 are directly or indirectly taught by that of the claim of U.S. Patent No. 8,548,140, U.S. Patent No. 8,861,679 and U.S. Patent No. 9,008,292, respectively.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 8-9, 11-13 and 18-19 have been considered but are moot.
Conclusion
Any response to this action should be mailed to:
Mail Stop ____(explanation, e.g., Amendment or After-final, etc.)        	Commissioner for Patents
        			P.O. Box 1450
        			Alexandria, VA 22313-1450
		Facsimile responses should be faxed to:

(571) 273-8300

Hand-delivered responses should be brought to: 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quoc Tran whose telephone number is (571) 272-7511.  The examiner can normally be reached on Monday-Friday from 8:00 to 4:30 PM.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Duc Nguyen, can be reached on (571) 272-7503. 
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 2600 whose telephone number is (571) 272-2600.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/Quoc D Tran/
Primary Examiner, Art Unit 2651
May 31, 2022